Citation Nr: 9919639	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-24 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a dental condition 
for VA treatment purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969.
 
This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 1996 
rating decision by the Regional Office (RO) in Indianapolis, 
Indiana, which denied the veteran's claims of entitlement to 
service connection for residuals of an ear infection, a 
stomach condition, a skin condition, a neck condition, a knee 
condition, residuals of malaria, a back condition, an ankle 
condition, a sunburn condition, residuals of gonorrhea, and a 
dental condition.


REMAND

In written correspondence received at the Board in June 1999, 
the veteran indicated that he wished to appear at a personal 
hearing before a member of the Board sitting at the RO.

Although the veteran filed a notice of disagreement as to all 
of the issues as set forth in the Introduction section above, 
in his May 1996 substantive appeal, he indicated that he was 
"petitioning the Board of Veterans['] Appeals for the 
following conditions: disability for stomach, skin and 
dental."  The veteran should clarify at the scheduled 
hearing whether it was his intention to drop the remaining 
issues.

Accordingly, the case is hereby REMANDED for the following 
actions:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.  The veteran and his 
representative should be notified in 
writing of the date, time and place of 
such a hearing and the claims file should 
be documented to reflect such 
notification.

After the hearing is conducted, or if the veteran cancels or 
fails to appear, the case should be returned to the Board.  
The purpose of this remand is to afford the veteran 
due process of law.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


